Citation Nr: 0945764	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-00 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus, with hallux valgus.  

2.  Entitlement to service connection for benign prostatic 
hyperplasia (BPH), with urinary frequency.  

3.  Entitlement to an initial, compensable disability rating 
for service-connected left patellofemoral syndrome, with 
osteoarthritis.  

4.  Entitlement to an initial, compensable disability rating 
for service-connected right patellofemoral syndrome, with 
osteoarthritis.  

5.  Entitlement to an initial, compensable disability rating 
for service-connected bilateral plantar fasciitis.  

6.  Entitlement to an initial, compensable disability rating 
for service-connected cervical spondylosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to June 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision (issued in 
September 2004) from the Department of Veterans Affairs (VA) 
Regional Office (RO) above.  

The issues of entitlement to service connection for bilateral 
pes planus with hallux valgus and benign prostatic 
hyperplasia, with urinary frequency, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notification if further action is 
required on the part of the Veteran.  


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected left knee 
patellofemoral syndrome, with osteoarthritis, is 
characterized by extension to zero degrees and flexion to no 
less than 135 degrees, a torn medial meniscus and moderate 
knee effusion, with complaints of locking and pain.  There is 
no evidence of subluxation or instability. 

2.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected right knee 
patellofemoral syndrome, with osteoarthritis, is 
characterized by extension to zero degrees and flexion to no 
less than 135 degrees, with subjective complaints of painful 
motion.  There is no evidence of subluxation, instability, or 
changes involving the semilunar cartilage.  

3.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected plantar 
fasciitis is characterized by subjective complaints of pain, 
weakness, stiffness, and fatigue when standing or walking, 
with objective evidence of tenderness to palpation of the 
medial band of the plantar fascia and soles bilaterally.  
There is no objective evidence of abnormal weight-bearing, 
abnormal alignment of the Achilles tendon or pain on 
manipulation of the feet.  The Veteran requires the use of 
shoe devices to treat his service-connected plantar 
fasciitis, which provide some symptomatic improvement.  

4.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected cervical 
spondylosis is characterized by forward flexion to 40 
degrees, extension to 40 degrees, left and right lateral 
flexion to 25 degrees, and left and right lateral rotation to 
55 degrees, with a combined range of motion of 240 degrees, 
with no evidence of swelling, tenderness, or spasm.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent disability rating 
for service-connected left knee patellofemoral syndrome, with 
osteoarthritis, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5003 (2009).

2.  The schedular criteria for a 20 percent disability rating 
for service-connected right knee patellofemoral syndrome, 
with osteoarthritis, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5258 (2009).

3.  The schedular criteria for an initial, compensable 
disability rating for service-connected plantar fasciitis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5276 
(2009).

4.  The schedular criteria for a 10 percent disability rating 
for service-connected cervical spondylosis have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.27, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2009).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).




Bilateral Knee Disabilities

Entitlement to service connection for left and right 
patellofemoral syndrome, with osteoarthritis, was established 
in August 2004 and the RO assigned separate noncompensable 
(zero percent) disability ratings pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5260, effective from July 1, 
2004.  

The Veteran has asserted that his service-connected bilateral 
knee disability warrants a higher, compensable rating because 
his knees are more painful and continue to worsen in range of 
motion.

Under DC 5260, a noncompensable rating is warranted for 
flexion limited to 60 degrees, a 10 percent rating is 
warranted for flexion limited to 45 degrees, and a 20 percent 
rating is warranted for flexion limited to 30 degrees.  
38 C.F.R. § 4.71a, Plate II, indicates that normal flexion of 
the knee is 140 degrees and normal extension of the knee is 
zero degrees.

Review of the pertinent evidence of record reveals the 
Veteran has not demonstrated limitation of motion in either 
leg to warrant a compensable disability rating.  At the March 
2004 VA examination, the Veteran demonstrated normal range of 
motion bilaterally with flexion from zero to 140 degrees.  
Likewise, at the April 2008 VA examination, the Veteran 
demonstrated slightly limited range of flexion bilaterally 
from zero to 135 degrees.  See also VA outpatient treatment 
records dated from 2002 to 2005.  While the more recent 
evidence of record reflects that the Veteran has slight 
limitation of motion in his knees, there is no indication 
that he has ever demonstrated flexion to 60 degrees in either 
knee to warrant a 10 percent disability under DC 5260.  
Therefore, DC 5260 does not assist the Veteran in obtaining a 
higher disability rating for his service-connected bilateral 
knee disability.  

Likewise, there is no indication that the Veteran has ever 
demonstrated extension to a degree to warrant a compensable 
rating.  Indeed, the preponderance of the evidence shows the 
Veteran has demonstrated normal extension to zero degrees 
throughout the pendency of this claim and appeal.  See VA 
examination reports dated March 2004 and April 2008.  
Therefore, DC 5261 does not assist the Veteran in obtaining a 
higher disability rating for his service-connected bilateral 
knee disability.  

The Board has considered the Veteran's service-connected 
bilateral knee disability under all other potentially 
applicable diagnostic codes to determine if he warrants an 
increased rating.  Under DC 5258, a 20 percent rating is 
warranted for dislocated semilunar cartilage, with frequent 
episodes of locking, pain, and effusion into the joint.  In 
this context, a February 2004 MRI of the Veteran's right knee 
revealed an oblique tear in his medial meniscus, blunted 
appearance of the lateral meniscus, which suggests a chronic 
tear, and moderate knee effusion.  

Review of the record reveals the Veteran has consistently 
complained of pain, and, at the April 2008 VA examination, he 
complained of a painful locking sensation affecting both 
knees.  Given the objective findings of the torn medial 
meniscus and moderate effusion in the Veteran's right knee 
and the Veteran's documented subjective complaints of pain 
and locking, the Board finds that a 20 percent disability 
rating is warranted for the Veteran's service-connected right 
knee disability.  

The Veteran was afforded an MRI of his left knee in June 
2003; however, there were no findings which suggested that 
any of his semilunar cartilage were dislocated or torn.  
Therefore, the Board finds that DC 5258 does not assist the 
Veteran in obtaining a higher disability rating for his 
service-connected left knee disability.  There is also no 
indication that the Veteran's left knee semilunar cartilage 
has been removed.  Therefore, DC 5259 is not for application 
in this case.  

Review of the record reveals the Veteran has been diagnosed 
with osteoarthritis in both knee joints.  See VA examination 
reports dated March 2004 and April 2008.  Under DC 5003, 
degenerative arthritis, when substantiated by X-rays, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.

In the absence of limitation of motion, a 20 percent 
disability rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, 
and a 10 percent disability rating is warranted with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note 1 accompanying DC 5003 states 
that the 20 percent and 10 percent ratings based on X-ray 
findings will not be combined with ratings based upon 
limitation of motion.  Note 2 states that the 20 percent and 
10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024.  Id.  

As noted above, the Veteran has never demonstrated limitation 
of motion which warrants a compensable disability rating 
under DCs 5260 and 5261.  However, as noted, the April 2008 
VA examination report reflects that the Veteran manifested 
slightly limited range of motion in both knees as he 
demonstrated flexion to 135 degrees, with complaints of pain 
in all ranges of motion.  Given the diagnosis of 
osteoarthritis, coupled with the objective evidence of 
slightly limited range of motion and the subjective 
complaints of painful motion, the Board finds that separate 
10 percent disability ratings are warranted under DC 5003 for 
bilateral osteoarthritis manifested by limitation of motion 
and painful motion.  With respect to the right knee, however, 
the Board notes that the 20 percent rating assigned under DC 
5258 herein contemplates all frequent episodes of pain that 
the Veteran experiences in his right knee joint.  Assigning a 
separate 10 percent rating under DC 5003 would amount to 
pyramiding, which is prohibited, as pain due to a torn 
meniscus, with locking and effusion is duplicative or 
overlapping with pain due to motion.  See 38 C.F.R. § 4.14.  
Therefore, the Board finds that a 10 percent rating is 
warranted under DC 5003 for the Veteran's service-connected 
left knee disability only.  

In evaluating the Veteran's bilateral knee disability under 
all other potentially applicable codes, the preponderance of 
the evidence shows the Veteran does not have ankylosis of 
either knee as he has movement in all planes of excursion 
bilaterally.  Therefore, DC 5256 is not for application in 
this case.  In addition, there is no indication that the 
Veteran has ever complained of recurrent subluxation or 
lateral instability affecting either knee joint, and the 
preponderance of the evidence reveals that objective 
indicators and tests for instability have been consistently 
negative.  Therefore, DC 5257, for recurrent subluxation or 
lateral instability, is not for application.  Likewise, there 
is no indication that the Veteran's service-connected 
bilateral knee disability is manifested by an impairment of 
the tibia or fibula or genu recurvatum.  Therefore, DCs 5262 
and 5263 are not for application in this case.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  

In evaluating the Veteran's service-connected bilateral knee 
disability under the criteria of DeLuca, supra, the Board 
notes that the Veteran did not complain of painful motion at 
the March 2004 VA examination and the examiner stated that 
limitation of motion was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination.  The 
Veteran complained of pain in all ranges of motion at the 
April 2008 VA examination, but the examiner stated he could 
not prescribe to the DeLuca criteria due to the Veteran's 
resistance to free, passive, and resistance range of motion.  
Nevertheless, the Board finds that any additional functional 
limitation in the Veteran's left or right knee is 
contemplated by the 10 and 20 percent disability ratings 
assigned herein, respectively, which are based on findings of 
limitation of motion, locking, effusion, and pain.  
Therefore, the Board finds that an increased evaluation is 
not warranted based on application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has also considered whether the staged is warranted 
for the Veteran's service-connected bilateral knee 
disability.  See Fenderson, supra.  However, upon reviewing 
the longitudinal record in this case, the Board finds that, 
at no time since the filing of the Veteran's claim for 
service connection, in February 2004, has his left or right 
knee disability been more disabling than as currently rated 
under this decision.  

Finally, the Board has considered whether the Veteran's 
service-connected plantar fasciitis warrants referral to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment.  See 38 C.F.R. § 3.321(b)(1).  However, 
after carefully reviewing the evidence, the Board finds this 
case does not present an unusual disability picture so as to 
render impractical the application of the regular schedular 
standards.  The Veteran has reported that he loses two days a 
month from work because of his knees; however, this is not 
considered marked interference with employment and the 
evidence does not reflect that the Veteran's service-
connected disability has warranted frequent hospitalization.  
See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).

Based on the foregoing, the Board finds the preponderance of 
the evidence supports the grant of a 10 percent disability 
rating for service-connected left knee patellofemoral 
syndrome, due to osteoarthritis manifested by limitation of 
motion and painful motion.  The preponderance of the evidence 
also supports the grant of a 20 percent disability rating for 
service-connected right knee patellofemoral syndrome, due to 
a torn medial meniscus with locking, pain, and effusion.  The 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran.  
All reasonable doubt has been resolved in favor of the 
Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


Plantar Fasciitis

Entitlement to service connection for plantar fasciitis was 
established in August 2004 and the RO signed a noncompensable 
(zero percent) disability rating pursuant to 38 C.F.R. 
§ 4.71a, DC 5299-5276, effective July 2004.  

The Veteran has asserted that his service-connected 
disability warrants a higher, compensable rating because his 
disability is more painful and is worsening in pain, 
tenderness, and range of motion.  

Plantar fasciitis is not listed on the Rating Schedule, and 
the RO assigned DC 5299-5276 pursuant to 38 C.F.R. § 4.27, 
which provides that unlisted disabilities requiring rating by 
analogy will be coded as the first two numbers of the most 
closely related body part and "99."  See 38 C.F.R. § 4.20 
(2009).  The RO determined that the most closely analogous 
diagnostic code is 38 C.F.R. § 4.71a, DC 5276, for acquired 
flatfoot.  

Under DC 5276, a noncompensable (zero percent) disability 
rating is warranted for mild flatfoot, with symptoms relieved 
by built-up shoe or arch support, and a 10 percent rating is 
warranted for moderate flatfoot, whether bilateral or 
unilateral, that is manifested by a weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
Achilles, and pain on manipulation and use of the feet.  A 30 
percent rating is warranted for a severe bilateral disability 
manifested by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  The maximum 50 percent 
evaluation is warranted where a pronounced bilateral 
disability is manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  

Review of the pertinent evidence reveals the Veteran's 
service-connected plantar fasciitis is manifested by 
subjective complaints of pain, weakness, stiffness, and 
fatigue when standing or walking.  At the April 2008 VA 
examination, there was tenderness to palpation of the medial 
band of the plantar fascia and soles bilaterally.  Otherwise, 
there is no objective evidence of abnormal weight-bearing, 
despite the Veteran's complaints of difficulty with weight-
bearing when he is on his feet for long periods of time.  
There is also no evidence of abnormal alignment of the 
Achilles tendon or pain on manipulation of the feet.  The 
Veteran requires the use of shoe devices to treat his 
service-connected plantar fasciitis.  The April 2008 VA 
examiner noted that the Veteran previously used soft inserts, 
which did not provide symptomatic relief, but had been using 
custom polypropylene orthotics, with a plastizote-type top 
liner for the past year, which provided some symptomatic 
improvement.  

Based on the foregoing, the Board finds that the Veteran's 
service-connected plantar fasciitis more nearly approximates 
the level of disability contemplated by the noncompensable 
(zero percent) disability rating under DC 5276.  In making 
this determination, the Board notes that the Veteran has 
consistently complained of pain with standing and walking, 
which has been somewhat improved by the use of shoe 
orthotics.  However, there is no evidence of weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo Achilles, or pain on manipulation of the feet.  
Therefore, although the Veteran's pain with the use of his 
feet is not completely relieved by the use of orthotics, the 
Board finds that the Veteran's service-connected plantar 
fasciitis is no more than mild, given the symptoms shown in 
the evidence of record and, thus, warrants no more than a 
noncompensable disability rating under DC 5276.  

The Board has considered the Veteran's service-connected 
disability under all other potentially applicable diagnostic 
codes.  However, there is no indication that the Veteran's 
service-connected disability is manifested by weakfoot, claw 
foot (pes cavus), anterior Metatarsalgia, hallux valgus, 
hammertoes, malunion or nonunion of the tarsal or metatarsal 
bones.  Review of the record reveals the Veteran has been 
diagnosed with hallux valgus and hammertoes during the 
pendency of this claim.  See VA examination reports dated 
March 2004 and April 2008.  However, there is no indication 
that the Veteran's hallux valgus and hammertoes are related 
to or manifestations of his service-connected plantar 
fasciitis.  Therefore, DCs 5277 to 5283 are not for 
application in this case.  

The Board has considered whether the Veteran is entitled to a 
staged rating for his service-connected disability.  See 
Fenderson, supra.  However, the Veteran's subjective 
complaints and the objective clinical findings have been 
relatively consistent since the Veteran filed his claim for 
service connection in February 2004.  As such, the Board 
finds the Veteran's plantar fasciitis has not been more 
disabling as currently rated under this decision.  

Finally, the Board has considered whether the Veteran's 
service-connected plantar fasciitis warrants referral to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment.  See 38 C.F.R.  § 3.321(b)(1).  While 
the Veteran has reported that he loses one day a month from 
work because of his feet, the Board finds this does not reach 
constitute marked interference with employment; nor does the 
evidence reflect that the Veteran's service-connected 
disability has warranted frequent hospitalization.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).  Therefore, after carefully 
reviewing the evidence, the Board finds this case does not 
present an unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.  

Therefore, based on the foregoing, the Board finds the 
preponderance of the evidence is against the grant of an 
initial, compensable disability rating for service-connected 
plantar fasciitis.  

Cervical Spondylosis

Entitlement to service connection for cervical spondylosis 
was established in August 2004, and the RO assigned a 
noncompensable (zero percent) disability rating pursuant to 
38 C.F.R. § 4.71a, DC 5242.  

The Veteran has asserted that an increased rating is 
warranted because the pain and tightness in his neck is 
becoming sharper.  

The Veteran's cervical spondylosis is currently rated under 
DC 5242, for degenerative arthritis of the spine, which is 
evaluated under a general rating formula.  The criteria for 
the General Rating Formula for Diseases and Injuries of the 
Spine (Diagnostic Codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) are as follows, in 
part:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

        100%	Unfavorable ankylosis of the entire spine;
40%	Unfavorable ankylosis of the entire cervical 
spine;
30%	Forward flexion of the cervical spine 15 
degrees of less; or favorable ankylosis of 
the entire cervical spine;
20%	Forward flexion of the cervical spine 
greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion 
of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  
10%	Forward flexion of the cervical spine 
greater than 30 degrees but not greater than 
40 degrees or, combined range of motion of 
the cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture 
with loss of 50 percent of more of the 
height

Note (1):  Evaluate any associated objective 
neurologic
abnormalities, including, but not limited to, 
bowel or bladder
impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward flexion of 
the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to 
the normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual 
will be accepted.

Note (4):  Round each range of motion measurement 
to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine or the entire spine is 
fixed in flexion or extension, and the ankylosis 
results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, DCs 5235 to 5243 (2009).

Review of the pertinent evidence reveals that the Veteran's 
range of motion was normal, with a combined range of motion 
of 340 degrees, at the March 2004 VA examination.  At the 
April 2008 VA examination, the Veteran demonstrated forward 
flexion and extension to 40 degrees, left and right lateral 
flexion to 25 degrees, and left and right lateral rotation to 
55 degrees, with a combined range of motion of 240 degrees.  
There was no edema, swelling, tenderness, spasm, or atrophy.  

Based on the foregoing, the Board finds the Veteran's 
service-connected cervical spondylosis warrants a 10 percent 
disability rating under DC 5242.  Limitation of motion of the 
cervical spine which warrants a higher disability rating is 
not shown by the preponderance of the evidence.  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the Veteran is entitled to a 
"staged" rating for his service-connected disability.  
However, upon reviewing the evidentiary record in this case, 
the Board finds that, at no time since the filing of the 
Veteran's claim for service connection, in February 2004, has 
his cervical spondylosis disability been more disabling than 
as currently rated under this decision.

Based on the foregoing, the Board finds the preponderance of 
the evidence supports the grant of a 10 percent disability 
rating, but no higher, for service-connected cervical 
spondylosis.  All reasonable doubt has been resolved in favor 
of the Veteran.  See Gilbert, supra.  




Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, notice that informs the claimant of 
the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.   
Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the initial 
disability rating assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  

Review of the record reveals the RO sent the Veteran a letter 
in February 2004 that fully addressed all required notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the Veteran of what 
evidence was required to substantiate his claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's service treatment records and VA outpatient 
treatment records dated from 2002 to 2005.  The Veteran was 
also provided VA examinations in March 2004 and April 2008.  
Significantly, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  

ORDER

Entitlement to a 20 percent disability rating for service-
connected right knee patellofemoral syndrome, with 
osteoarthritis, is granted, subject to the statutes and 
regulations pertaining to the payment of monetary benefits.

Entitlement to a 10 percent disability rating for service-
connected left knee patellofemoral syndrome, with 
osteoarthritis, is granted, subject to the statutes and 
regulations pertaining to the payment of monetary benefits.

Entitlement to an initial, compensable disability rating for 
service-connected plantar fasciitis is denied.

Entitlement to a 10 percent disability rating for service-
connected cervical spondylosis is granted, subject to the 
statutes and regulations pertaining to the payment of 
monetary benefits.  


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral pes planus on the basis that his pes planus 
originated in service.  

The service treatment records reflect that pes planus was 
noted at the Veteran's enlistment examination in June 1983.  
The Veteran's flat feet were asymptomatic at that time and 
remained asymptomatic throughout service, with no complaints 
or treatment therein.  However, at the Veteran's January 2004 
separation examination, the examiner noted that the Veteran's 
feet were abnormal as they were manifested by flat feet and 
tender soles.  On the associated report of medical history, 
the Veteran reported having foot trouble and the examiner 
noted that the Veteran's arches have flattened over the years 
and that short periods of standing cause pain in his feet.  
The examiner also noted that the Veteran's pes planus did not 
require orthotics, surgery, or injections.  

At the March 2004 VA examination, the Veteran complained of 
pain, weakness, stiffness, and fatigue when standing or 
walking.  He also complained of problems with weight-bearing 
when he is on his feet for a long period of time.  The 
Veteran was diagnosed with bilateral pes planus, with hallux 
valgus, and plantar fasciitis.  However, the examiner did not 
provide a medical opinion as to the nexus of the Veteran's 
disabilities.  

At the April 2008 VA examination, the Veteran exhibited 
moderate pes planus with collapse of the long arches.  As to 
the etiology of the Veteran's pes planus, the examiner stated 
that pes planus was not caused by military service nor 
advanced by service beyond natural progression.  

Because pes planus was noted at entry into military service, 
the Board must determine whether the Veteran's pes planus 
permanently increased in disability during service, as 
opposed to whether the disability was incurred during 
service.  Indeed, if a preexisting disability is noted upon 
entry into service, a veteran cannot bring a claim for 
service connection for that disability, but the veteran may 
bring a claim for aggravation of that disability.  In that 
case, section 1153 applies and the burden falls on the 
veteran to establish aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  

38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

In this case, the examiner who provided the April 2004 VA 
examination did not provide a rationale in support of his 
decision.  In this regard, while the examiner noted that pes 
planus was not caused by service and was not advanced beyond 
normal progression during service, the Board notes that the 
examiner did not address the finding of pes planus with 
tender soles at the Veteran's separation examination in 
January 2004, or his report of flare-ups of pain with 
standing for short periods of time on the associated report 
of medical history.  As noted, the Veteran's pes planus was 
described as asymptomatic at entry and throughout service, 
but he is shown to have pes planus with painful soles, and he 
reported having flare-ups of pain, at his separation 
examination.  

Because it is not clear if the finding of tender soles and 
the complaints of flare-ups of pain at separation represent a 
permanent increase in the Veteran's pes planus disability, or 
is related to some other disability, the Board finds that a 
remand is necessary in order to obtain a medical opinion that 
addresses this issue.  

BPH

The Veteran is seeking entitlement to service connection for 
benign prostatic hyperplasia (BPH), with urinary frequency, 
on the basis that his disability originated in service.  

Review of the service treatment records reveals that no 
complaints related to the Veteran's prostate or urinary 
frequency were lodged at his enlistment examination in June 
1983.  However, in November 1999, a biopsy of the Veteran's 
prostate revealed BPH, with focal high grade prostatic 
intraepithelial neoplasia.  In October 2003, the Veteran 
complained of frequent urination that had increased over the 
past six months.  The assessment noted his history of BPH.  
The service treatment records do not contain any other 
complaints related to the Veteran's prostate or urinary tract 
until his separation examination in January 2004 where he 
complained of frequent and painful urination and the examiner 
noted that the Veteran's prostate was slightly enlarged, 
without tenderness.  The final diagnosis was BPH with urinary 
frequency.  

The examiner who conducted the March 2004 VA examination 
confirmed the diagnosis of urinary frequency secondary to BPH 
but, because the examiner reported that the Veteran refused a 
rectal exam, objective clinical findings could not be 
ascertained.  As a result, the March 2004 VA examiner 
provided a diagnosis based solely on the Veteran's subjective 
report and complaints and he did not provide an opinion as to 
the etiology of the Veteran's BPH and urinary frequency.  
While urinary frequency is a lay-observable symptom or 
disability, the Board notes that BPH is not type of 
disability that is readily observable by a layperson, given 
the location of body part affected and the symptoms generally 
associated therewith.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  As such, the Board finds that the March 
2004 VA examination was inadequate because it did not provide 
a medical diagnosis or a medical nexus opinion, both of which 
are needed in order to adequately evaluate this claim.  

Under the VCAA, VA is obligated to obtain a medical 
examination and/or opinion where the record contains 
competent evidence that the claimant has a current 
disability, the record indicates that a disability or signs 
or symptoms of disability might be associated with active 
service, and the record does not contain sufficient 
information to make a decision on a claim.  38 U.S.C.A. § 
5103A (West 2002); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In this case, the service treatment records 
show the Veteran was diagnosed with BPH and urinary frequency 
during service, which was also diagnosed subjectively at the 
March 2004 VA examination.  However, the record does not 
contain a medical opinion which addresses the likelihood that 
the Veteran currently has BPH with urinary frequency that is 
related to his military service.  

As a result, the Board concludes that the Veteran should be 
afforded a VA examination in order to determine the 
likelihood that any currently manifested BPH, with urinary 
frequency, is etiologically related to service, to include 
the diagnosis of such therein.  See 38 C.F.R. § 3.159(c)(4) 
(2009); Duenas v. Principi, 18 Vet. App. 512 (2004) (holding 
that a medical examination should be afforded unless there is 
"no reasonable possibility" that an examination would aid 
in substantiating the veteran's claim).  Therefore, the Board 
finds that a remand for a medical examination and opinion is 
necessary in order to render a fully informed decision.

Accordingly, the case is REMANDED for the following action:

1.	Request that the physician who 
conducted the April 2004 VA Feet 
examination review the claims file and 
provide an addendum to his previous 
report which addressees the following.  

a.	The examiner should state whether 
it is as likely as not (i.e., a 
probability of 50 percent) or 
unlikely (i.e., a probability of 
less than 50 percent) that the 
finding of tender soles noted at 
the January 2004 separation 
examination and the Veteran's 
report of flare-ups of pain due to 
standing for short periods of time 
on the associated report of 
medical history represent a 
permanent increase in the 
Veteran's pes planus disability.   

b.	If there was a permanent increase 
in severity, is there clear and 
unmistakable evidence that the 
permanent increase in severity was 
due to the natural progression of 
the disability? 


c.	Note:  Temporary or intermittent 
flare-ups during service of a pre-
existing injury or disease are not 
sufficient to be considered 
"aggravation in service" unless 
the underlying condition, as 
contrasted to symptoms, is 
worsened.  

d.	A rationale should be provided for 
all opinions expressed.  

2.	Schedule the Veteran for a VA 
examination to determine whether he 
currently has benign prostatic 
hyperplasia (BPH), with urinary 
frequency, that is related to his 
military service.  All indicated tests 
and studies should be conducted, and 
all findings described in detail.  The 
claims file must be made available to 
the examiner for review, and the 
examination report should reflect that 
such review is accomplished.

a.	The examiner is requested to 
determine if the Veteran currently 
has benign prostatic hyperplasia 
and/or urinary frequency.  

b.	The examiner is requested to 
render an opinion as to whether it 
is at least as likely as not 
(i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 
percent) that any current BPH 
and/or urinary frequency is 
related to the Veteran's active 
service.

c.	In answering the foregoing 
questions, the examiner should 
consider and address the findings 
of BPH and urinary frequency in 
November 1999 and January 2004.  

d.	If it cannot be determined whether 
the Veteran currently has BPH, 
with urinary frequency, that is 
related to his active service, on 
a medical or scientific basis and 
without invoking processes 
relating to guesses or judgment 
based upon mere conjecture, the 
examiner should clearly and 
specifically so specify in the 
report, and explain why this is 
so.

3.	Thereafter, the issues on appeal should 
be readjudicated.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


